

116 S2687 IS: Low-Income Water Customer Assistance Programs Act of 2019
U.S. Senate
2019-10-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2687IN THE SENATE OF THE UNITED STATESOctober 23, 2019Mr. Cardin (for himself and Mr. Wicker) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo amend the Safe Drinking Water Act and the Federal Water Pollution Control Act to establish pilot
			 programs to assist low-income households in maintaining access to
			 sanitation services and drinking water, and for other purposes.
	
 1.Short titleThis Act may be cited as the Low-Income Water Customer Assistance Programs Act of 2019.
 2.Low-income drinking water assistance pilot programPart E of the Safe Drinking Water Act (42 U.S.C. 300j et seq.) is amended by adding at the end the following:
			
				1459E.Low-income drinking water assistance pilot program
 (a)DefinitionsIn this section: (1)Eligible entityThe term eligible entity means a municipality or public entity that owns or operates a community water system.
 (2)HouseholdThe term household means any individual or group of individuals who are living together as 1 economic unit. (3)Low-income householdThe term low-income household means a household—
 (A)in which one or more individuals are receiving— (i)assistance under a State program funded under part A of title IV of the Social Security Act (42 U.S.C. 601 et seq.);
 (ii)supplemental security income payments under title XVI of the Social Security Act (42 U.S.C. 1381 et seq.);
 (iii)supplemental nutrition assistance program benefits under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.); or
 (iv)payments under— (I)section 1315, 1521, 1541, or 1542 of title 38, United States Code; or
 (II)section 306 of the Veterans' and Survivors' Pension Improvement Act of 1978 (38 U.S.C. 1521 note; Public Law 95–588); or
 (B)that has an income that, as determined by the State in which the household is located, does not exceed the greater of—
 (i)an amount equal to 150 percent of the poverty level; and (ii)an amount equal to 60 percent of the State median income for that State.
 (4)Poverty levelThe term poverty level means, with respect to a household in a State, the income poverty guidelines for the nonfarm population of the United States, as prescribed by the Office of Management and Budget, as applicable to the State.
 (5)Small community-serving eligible entityThe term small community-serving eligible entity means an eligible entity that provides drinking water services to a city, county, or municipality with a population of fewer than 10,000 residents, at least 20 percent of whom are at or below the Federal poverty level.
 (6)State median incomeThe term State median income has the meaning given the term in section 2603 of Public Law 97–35 (42 U.S.C. 8622). (b)Establishment (1)In generalThe Administrator shall establish a pilot program to award grants to not fewer than 32 eligible entities in accordance with paragraph (2) to develop and implement programs to assist low-income households in maintaining access to affordable drinking water.
						(2)Requirements
 (A)In generalThe Administrator shall award grants under the pilot program described in paragraph (1) to— (i)not fewer than 8 eligible entities that provide drinking water services to a population of 1,000,000 or more residents;
 (ii)not fewer than 8 eligible entities that provide drinking water services to a population of 100,000 or more, but fewer than 1,000,000, residents;
 (iii)not fewer than 8 eligible entities that provide drinking water services to a population of 10,000 or more, but fewer than 100,000, residents;
 (iv)subject, as applicable, to subparagraph (B), not fewer than 8 eligible entities that provide drinking water services to a population of fewer than 10,000 residents; and
 (v)not more than 2 eligible entities in each State. (B)Small community-serving eligible entitiesTo be eligible to receive a grant under the pilot program under this subsection, a small community-serving eligible entity shall enter into a memorandum of understanding with the State in which the small community-serving eligible entity is located, under which the State shall—
 (i)submit to the Administrator an application under paragraph (6) on behalf of the small community-serving eligible entity; and
 (ii)on receipt of a grant under the pilot program, administer the low-income household assistance program developed by the small community-serving eligible entity.
								(3)Limitations
 (A)UseA grant awarded under the pilot program— (i)shall not be used to replace funds for any existing similar program; but
 (ii)may be used to supplement or enhance an existing program. (B)Grants under multiple programsAn eligible entity—
 (i)may apply for a grant under the pilot program and under the low-income wastewater assistance pilot program established under section 124(b)(1) of the Federal Water Pollution Control Act; but
 (ii)may be awarded a grant under only 1 of the programs described in clause (i). (4)TermThe term of a grant awarded under the pilot program shall be 5 years.
						(5)Minimum program requirements
 (A)In generalNot later than 2 years after the date of enactment of this section, the Administrator shall develop, in consultation with all relevant stakeholders, the minimum requirements for a program carried out by an eligible entity (or a State, on behalf of a small community-serving eligible entity) using a grant under this subsection.
 (B)InclusionsThe program requirements developed under subparagraph (A) may include— (i)direct financial assistance;
 (ii)a lifeline rate; (iii)bill discounting;
 (iv)special hardship provisions; (v)a percentage-of-income payment plan; or
 (vi)water efficiency assistance, including direct installation of water efficient fixtures and leak repair, which may be completed through a contracted third party.
 (C)Assistance exempt from taxationNotwithstanding any other provision of law, assistance provided to a low-income household under a program carried out by an eligible entity (or a State, on behalf of a small community-serving eligible entity) using a grant under this subsection shall be exempt from income tax under the Internal Revenue Code of 1986.
 (6)ApplicationTo receive a grant under this subsection, an eligible entity (or a State, on behalf of a small community-serving eligible entity) shall submit to the Administrator an application that demonstrates that—
 (A)the proposed program of the eligible entity or small community-serving eligible entity, as applicable, meets the requirements developed under paragraph (5)(A);
 (B)the proposed program of the eligible entity or small community-serving eligible entity, as applicable, will treat owners and renters equitably;
 (C)the eligible entity or small community-serving eligible entity, as applicable, has, to fund the activities necessary to achieve or maintain compliance with this Act—
 (i)a long-term financial plan based on a rate analysis;
 (ii)an asset management plan; (iii)a capital improvement plan with a period of not less than 20 years;
 (iv)a fiscal management plan; or (v)another plan similar to the plans described in clauses (i) through (iv);
 (D)a grant awarded under this subsection would support the efforts of the eligible entity or the small community-serving entity, as applicable, to generate the necessary funds to achieve or maintain compliance with this title while mitigating the cost to low-income households; and
 (E)the eligible entity or the small community-serving entity, as applicable, has the capacity to create and implement an effective community outreach plan to inform eligible customers of the program and assist with enrollment.
 (7)PriorityIn awarding grants under this subsection, the Administrator shall give priority to eligible entities or small community-serving eligible entities, as applicable—
 (A)that— (i)in addition to owning or operating community water systems, own or operate one or more—
 (I)publicly owned treatment works (as defined in section 212 of the Federal Water Pollution Control Act (33 U.S.C. 1292));
 (II)municipal wastewater treatment systems; or
 (III)municipal separate stormwater sewer systems; and (ii)are subject to consent decrees relating to compliance with the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.) for a facility described in clause (i);
 (B)the residential customers of which have experienced rate or fee increases for wastewater, stormwater, or drinking water services that is greater than or equal to 30 percent during the 3-year period ending on the date of enactment of this section; or
 (C)that— (i)develop an equivalent program, as determined by the Administrator, that is administered separately by the eligible entity or small community-serving eligible entity, as applicable; or
 (ii)provide matching funds equal to or greater than the amount of the grant from—
 (I)the applicable State or unit of local government; or
 (II)a State-sponsored nonprofit organization or private entity. (8)Lower income limitFor purposes of this section, an eligible entity (or a State, on behalf of a small community-serving eligible entity) may adopt an income limit that is lower than the limit described in subsection (a)(3)(B), except that the eligible entity or State, respectively, may not exclude a household from eligibility in a fiscal year based solely on household income if that income is less than 110 percent of the poverty level.
						(9)Reporting requirements
 (A)In generalIn addition to any other applicable Federal or agency-specific grant reporting requirements, as a condition of receiving a grant under this subsection, an eligible entity (or a State, on behalf of a small community-serving eligible entity) shall submit to the Administrator an annual report that summarizes, in a manner determined by the Administrator, the low-income household assistance program developed by the eligible entity or small community-serving eligible entity, as applicable, using the grant, including—
 (i)key features, including rate structures, rebates, discounts, and related initiatives that assist households, including—
 (I)budget billing; (II)bill timing; and
 (III)pretermination protections; (ii)sources of funding;
 (iii)eligibility criteria; (iv)participation rates by eligible households;
 (v)the monetary benefit per participant; (vi)program costs;
 (vii)the demonstrable impacts of the program on arrearage and service disconnection for residential customers, based on data from before and after the implementation of the pilot program, to the maximum extent practicable;
 (viii)the outreach and stakeholder process used by the eligible entity or small community-serving eligible entity, as applicable, to design the program, including—
 (I)the selection process for any stakeholder committee members; and (II)the number and location of community outreach events;
 (ix)the methods used to enroll customers, including the outreach plan and the status of implementation of that outreach plan; and
 (x)other relevant information required by the Administrator. (B)PublicationThe Administrator shall publish each report submitted under subparagraph (A).
 (c)Technical assistanceThe Administrator shall provide technical assistance to each eligible entity, and each State, on behalf of a small community-serving eligible entity, that receives a grant under this section to ensure—
 (1)full implementation of the pilot program; and (2)maximum enrollment of low-income households, including through—
 (A)community outreach campaigns; (B)coordination with local health departments to determine the eligibility of households for assistance; or
 (C)a combination of the campaigns and coordination described in subparagraphs (A) and (B). (d)ReportNot later than 2 years after the date on which grant funds are first disbursed to an eligible entity (or a State, on behalf of a small community-serving eligible entity) under this section, and every year thereafter for the duration of the terms of the grants, the Administrator shall submit to Congress a report on the results of the pilot program established under this section..
 3.Low-income wastewater assistance pilot programTitle I of the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.) is amended by adding at the end the following:
			
				124.Low-income wastewater assistance pilot program
 (a)DefinitionsIn this section: (1)Eligible entityThe term eligible entity means—
 (A)a municipality or public entity that owns or operates— (i)a publicly owned treatment works;
 (ii)a municipal wastewater treatment system; or
 (iii)a municipal separate stormwater sewer system; and (B)2 or more municipalities or public entities described in subparagraph (A) that have entered into a partnership agreement or a cooperative agreement.
 (2)HouseholdThe term household means any individual or group of individuals who are living together as 1 economic unit. (3)Low-income householdThe term low-income household means a household—
 (A)in which one or more individuals are receiving— (i)assistance under a State program funded under part A of title IV of the Social Security Act (42 U.S.C. 601 et seq.);
 (ii)supplemental security income payments under title XVI of the Social Security Act (42 U.S.C. 1381 et seq.);
 (iii)supplemental nutrition assistance program benefits under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.); or
 (iv)payments under— (I)section 1315, 1521, 1541, or 1542 of title 38, United States Code; or
 (II)section 306 of the Veterans' and Survivors' Pension Improvement Act of 1978 (38 U.S.C. 1521 note; Public Law 95–588); or
 (B)that has an income that, as determined by the State in which the household is located, does not exceed the greater of—
 (i)an amount equal to 150 percent of the poverty level; and (ii)an amount equal to 60 percent of the State median income for that State.
 (4)Poverty levelThe term poverty level means, with respect to a household in a State, the income poverty guidelines for the nonfarm population of the United States, as prescribed by the Office of Management and Budget, as applicable to the State.
 (5)Small community-serving eligible entityThe term small community-serving eligible entity means an eligible entity that provides wastewater or municipal stormwater services to a city, county, or municipality with a population of fewer than 10,000 residents, at least 20 percent of whom are at or below the Federal poverty level.
 (6)State median incomeThe term State median income has the meaning given the term in section 2603 of Public Law 97–35 (42 U.S.C. 8622). (b)Establishment (1)In generalThe Administrator shall establish a pilot program to award grants to not fewer than 32 eligible entities in accordance with paragraph (2) to develop and implement programs to assist low-income households in maintaining access to affordable wastewater or municipal stormwater services.
						(2)Requirements
 (A)In generalThe Administrator shall award grants under the pilot program described in paragraph (1) to— (i)not fewer than 8 eligible entities that provide wastewater services, stormwater services, or both to a population of 1,000,000 or more residents;
 (ii)not fewer than 8 eligible entities that provide wastewater services, stormwater services, or both to a population of 100,000 or more, but fewer than 1,000,000, residents;
 (iii)not fewer than 8 eligible entities that provide wastewater services, stormwater services, or both to a population of 10,000 or more, but fewer than 100,000, residents;
 (iv)subject, as applicable, to subparagraph (B), not fewer than 8 eligible entities that provide wastewater services, stormwater services, or both to a population of fewer than 10,000 residents; and
 (v)not more than 2 eligible entities in each State. (B)Small community-serving eligible entitiesTo be eligible to receive a grant under the pilot program under this subsection, a small community-serving eligible entity shall enter into a memorandum of understanding with the State in which the small community-serving eligible entity is located, under which the State shall—
 (i)submit to the Administrator an application under paragraph (6) on behalf of the small community-serving eligible entity; and
 (ii)on receipt of a grant under the pilot program, administer the low-income household assistance program developed by the small community-serving eligible entity.
								(3)Limitations
 (A)UseA grant awarded under the pilot program— (i)shall not be used to replace funds for any existing similar program; but
 (ii)may be used to supplement or enhance an existing program. (B)Grants under multiple programsAn eligible entity—
 (i)may apply for a grant under the pilot program and under the low-income drinking water assistance pilot program established under section 1459E(b)(1) of the Safe Drinking Water Act; but
 (ii)may be awarded a grant under only 1 of the programs described in clause (i). (4)TermThe term of a grant awarded under the pilot program shall be 5 years.
						(5)Minimum program requirements
 (A)In generalNot later than 2 years after the date of enactment of this section, the Administrator shall develop, in consultation with all relevant stakeholders, the minimum requirements for a program to be carried out by an eligible entity (or a State, on behalf of a small community-serving eligible entity) using a grant under this subsection.
 (B)InclusionsThe program requirements developed under subparagraph (A) may include— (i)direct financial assistance;
 (ii)a lifeline rate; (iii)bill discounting;
 (iv)special hardship provisions; (v)a percentage-of-income payment plan; or
 (vi)water efficiency assistance, including direct installation of water efficient fixtures and leak repair, which may be completed through a contracted third party.
 (C)Assistance exempt from taxationNotwithstanding any other provision of law, assistance provided to a low-income household under a program carried out by an eligible entity (or a State, on behalf of a small community-serving eligible entity) using a grant under this subsection shall be exempt from income tax under the Internal Revenue Code of 1986.
 (6)ApplicationTo receive a grant under this subsection, an eligible entity (or a State, on behalf of a small community-serving eligible entity) shall submit to the Administrator an application that demonstrates that—
 (A)the proposed program of the eligible entity or small community-serving eligible entity, as applicable, meets the requirements developed under paragraph (5)(A);
 (B)the proposed program of the eligible entity or small community-serving eligible entity, as applicable, will treat owners and renters equitably;
 (C)the eligible entity or small community-serving eligible entity, as applicable, has, to fund the activities necessary to achieve or maintain compliance with this Act—
 (i)a long-term financial plan based on a rate analysis;
 (ii)an asset management plan; (iii)a capital improvement plan with a period of not less than 20 years;
 (iv)a fiscal management plan; or (v)another plan similar to the plans described in clauses (i) through (iv);
 (D)a grant awarded under this subsection would support the efforts of the eligible entity or the small community-serving entity, as applicable, to generate the necessary funds to achieve or maintain compliance with this title while mitigating the cost to low-income households; and
 (E)the eligible entity or the small community-serving entity, as applicable, has the capacity to create and implement an effective community outreach plan to inform eligible customers of the program and assist with enrollment.
 (7)PriorityIn awarding grants under this subsection, the Administrator shall give priority to eligible entities or small community-serving eligible entities, as applicable—
 (A)that are affected by consent decrees relating to compliance with this Act; (B)the residential customers of the eligible entity or small community-serving eligible entity, as applicable, have experienced a rate or fee increase for wastewater, stormwater, or drinking water services that is greater than or equal to 30 percent during the 3-year period ending on the date of enactment of this section;
 (C)that— (i)develop an equivalent program, as determined by the Administrator, that is administered separately by the eligible entity or small community-serving eligible entity, as applicable; or
 (ii)provide matching funds equal to or greater than the amount of the grant from—
 (I)the applicable State or unit of local government; or
 (II)a State-sponsored nonprofit organization or private entity; or (D)that are described in subsection (a)(1)(B).
 (8)Lower income limitFor purposes of this section, an eligible entity (or a State, on behalf of a small community-serving eligible entity) may adopt an income limit that is lower than the limit described in subsection (a)(3)(B), except that the eligible entity or State, respectively, may not exclude a household from eligibility in a fiscal year based solely on household income if that income is less than 110 percent of the poverty level.
						(9)Reporting requirements
 (A)In generalIn addition to any other applicable Federal or agency-specific grant reporting requirements, as a condition of receiving a grant under this subsection, an eligible entity (or a State, on behalf of a small community-serving eligible entity) shall submit to the Administrator an annual report that summarizes, in a manner determined by the Administrator, the low-income household assistance program developed by the eligible entity or small community-serving eligible entity, as applicable, using the grant amount, including—
 (i)key features, including rate structures, rebates, discounts, and related initiatives that assist households, including—
 (I)budget billing; (II)bill timing; and
 (III)pretermination protections; (ii)sources of funding;
 (iii)eligibility criteria; (iv)participation rates by eligible households;
 (v)the monetary benefit per participant; (vi)program costs;
 (vii)the demonstrable impacts of the program on arrearage and service disconnection for residential customers, based on data from before and after the implementation of the pilot program, to the maximum extent practicable;
 (viii)the outreach and stakeholder process used by the eligible entity or small community-serving eligible entity, as applicable, to design the program, including—
 (I)the selection process for any stakeholder committee members; and (II)the number and location of community outreach events;
 (ix)the methods used to enroll customers, including the outreach plan and the status of implementation of that outreach plan; and
 (x)other relevant information required by the Administrator. (B)PublicationThe Administrator shall publish each report submitted under subparagraph (A).
 (c)Technical assistanceThe Administrator shall provide technical assistance to each eligible entity, and each State, on behalf of a small community-serving eligible entity, that receives a grant under this section to ensure—
 (1)full implementation of the pilot program; and (2)maximum enrollment of low-income households, including through—
 (A)community outreach campaigns; (B)coordination with local health departments to determine the eligibility of households for assistance; or
 (C)a combination of the campaigns and coordination described in subparagraphs (A) and (B). (d)ReportNot later than 2 years after the date on which grant funds are first disbursed to an eligible entity (or a State, on behalf of a small community-serving eligible entity) under this section, and every year thereafter for the duration of the terms of the grants, the Administrator shall submit to Congress a report on the results of the pilot program established under this section..
		4.Needs assessment for nationwide rural and urban low-income community water assistance
			 program
 (a)DefinitionsIn this section: (1)AdministratorThe term Administrator means the Administrator of the Environmental Protection Agency.
 (2)Low-income householdThe term low-income household means a household— (A)in which one or more individuals are receiving—
 (i)assistance under a State program funded under part A of title IV of the Social Security Act (42 U.S.C. 601 et seq.);
 (ii)supplemental security income payments under title XVI of the Social Security Act (42 U.S.C. 1381 et seq.);
 (iii)supplemental nutrition assistance program benefits under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.); or
 (iv)payments under— (I)section 1315, 1521, 1541, or 1542 of title 38, United States Code; or
 (II)section 306 of the Veterans' and Survivors' Pension Improvement Act of 1978 (38 U.S.C. 1521 note; Public Law 95–588); or
 (B)that has an income that, as determined by the State in which the household is located, does not exceed the greater of—
 (i)an amount equal to 150 percent of the poverty level; and (ii)an amount equal to 60 percent of the State median income for that State.
 (3)Poverty levelThe term poverty level means, with respect to a household in a State, the income poverty guidelines for the nonfarm population of the United States, as prescribed by the Office of Management and Budget, as applicable to the State.
 (4)State median incomeThe term State median income has the meaning given the term in section 2603 of Public Law 97–35 (42 U.S.C. 8622). (b)Study; report (1)In generalNot later than 4 years after the date of enactment of this Act, the Administrator shall conduct, and submit to Congress a report describing the results of, a study regarding the prevalence throughout the United States of low-income households that do not have access to—
 (A)affordable and functional centralized or onsite wastewater services that protect the health of individuals in the households;
 (B)affordable municipal stormwater services; or (C)affordable public drinking water services to meet household needs.
 (2)InclusionsThe report under paragraph (1) shall include— (A)recommendations of the Administrator regarding the best methods to increase access to affordable and functional centralized and onsite wastewater, stormwater, and drinking water services;
 (B)a description of the cost of each method described in subparagraph (A);
 (C)with respect to the development of the report, a consultation with all relevant stakeholders; and (D)a description of the results of the study with respect to low-income renters who do not receive bills for wastewater, stormwater, and drinking water services but pay for the services indirectly through rent payments.
 (3)AgreementsThe Administrator may enter into an agreement with another Federal agency to carry out the study under paragraph (1).